Citation Nr: 1523283	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-30 399	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether the Appellant filed a timely substantive appeal of a March 2010 decision by the Regional Office that denied reopening of a previously-denied claim seeking entitlement to death pension benefits.




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The putative Veteran in this case did not have recognized service in the Armed Forces of the United States.  The putative Veteran died in June 1992; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an administrative decision by the Department of Veterans Affairs (VA) Regional Office in Manila, Republic of the Philippines, that determined the Appellant had not filed a timely substantive appeal in regard to an earlier decision in March 2010 that denied her request to reopen a previously-denied claim seeking entitlement to death pension benefits.

The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) recently issued a decision in Tagupa v. McDonald, 27 Vet. App. 95 (2014) holding that a statement of "no qualifying service" from the National Personnel Records Center (NPRC) is not sufficient, and that VA must seek verification from the United States Army.  While the Tagupa decision would potentially relate to the merits of the present case, the Board has concluded that the Appellant did not perfect a timely substantive appeal, so the merits of the case are not reached and Tagupa is not relevant to the issue under review. 


FINDINGS OF FACT

1.  An RO rating decision in March 2010 denied the Appellant's request to reopen a previously-denied claim seeking entitlement to death pension benefits.  The Appellant was notified of the decision by a letter dated March 31, 2010.

2.  The Appellant submitted a Notice of Disagreement in regard to the March 2010 decision that was received by the RO on May 25, 2010.  The RO thereafter issued a Statement of the Case that was mailed to the Appellant on July 11, 2011.

3.  The Appellant filed a Substantive Appeal that was received by the RO on June 28, 2012, two years after the rating decision and eleven months after the issuance of the Statement of the Case.


CONCLUSION OF LAW

The Appellant did not file a timely substantive appeal of the March 2010 decision that denied entitlement to death pension benefits.  38 U.S.C.A. §§ 7105(d)(3), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.305 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The VCAA and its implementing regulations essentially include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The issue in this case is whether the Appellant perfected an appeal to the Board in a timely manner as required by statute and regulation.  There is no allegation of missing records or documents, nor has any relevant argument been presented that requires additional evidentiary development of any kind.  As there is no dispute in regard to the underlying facts of this case, and as the Board has denied the claim as a matter of law, the VCAA is not applicable.  See e.g. Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001). 

Given the foregoing, there is no issue as to whether VA has complied with its duty to notify the Appellant of the respective duties of VA and the claimant in obtaining evidence, see Quartuccio v. Principi,  16 Vet. App. 183 (2002).  Also, there is no reasonable possibility that any further assistance by VA in developing evidence would help the veteran to substantiate her claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; Sabonis v. Brown, 6 Vet App. 426, 439 (1994) (remands that would only result in additional burdens being placed on VA with no benefit flowing to an appellant are to be avoided).

Accordingly, it is not prejudicial to the Appellant for the Board to decide this matter without further development.  Bernard v. Brown, 4 Vet. App. 384 (1993).
 
Analysis

The issue in this case is whether the Appellant filed a timely substantive appeal in regard to a March 2010 RO decision that denied the Appellant's request to reopen a previously-denied claim seeking entitlement to death pension benefits.    

The steps to be taken to perfect an appeal to the Board, following an adverse determination by an Agency of Original Jurisdiction (AOJ), are set out fully in statute and regulations.  

An appeal consists of a timely filed Notice of Disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal consists of a properly completed VA Form 9, "Appeal to the Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202.  

The claimant is afforded a period of sixty days from the date the SOC is mailed to file the formal appeal, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever is later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of mailing of the SOC will be presumed to be the same as the date of the SOC, and the date of mailing of the determination will be presumed to be the same as the date of that letter, for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(b).  

An extension for filing a substantive appeal may be granted on motion filed prior to the expiration of the time limit described above.  38 C.F.R. § 20.303.  

The time period during which to file a substantive appeal is not jurisdictional, i.e., failure to file within the prescribed time period is not an absolute bar to the Board's ability to adjudicate a matter.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  VA may waive its objection to an untimely substantive appeal, either explicitly or implicitly.  Id.  The doctrine of equitable tolling is applicable to the time limited to file a substantive appeal.  See Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006).  If a claimant does not file a timely substantive appeal and VA does not waive the timeliness requirement, however, "the Board may decline to exercise jurisdiction over the matter."  Percy v. Shinseki. at 43 (citing Roy v. Brown, 5 Vet. App. 554, 556 (1993)). 

In this case, the determination being appealed is an RO decision dated March 31, 2010.  The file contains a letter dated the same date in which the RO advised the Appellant of the denial.  The Appellant filed an NOD that was received by the RO on May 25, 2010.  Thus, the NOD was timely.

The RO issued an SOC on July 7, 2011, and sent the SOC to the Appellant with a cover letter, a VA Form 9, and a discussion of her appeals options on July 11, 2011.

Pursuant to the statutes and regulations cited above, the Appellant was told to file a substantive appeal within one year of the issuance of the determination being appealed (i.e., not later than March 31, 2011) or within sixty days of the mailing of the SOC (i.e., not later than September 11, 2011), whichever was later.  

In this case the appeals period ended September 11, 2011.  The Appellant's substantive appeal (VA Form 9, dated June 25, 2012) was not received at the RO until June 28, 2012, nine months after the appeals period ended.

Immediately upon receipt of the June 2012 VA Form 9, by written letter dated June 29, 2012, the RO told the appellant that her appeal was not timely filed.  It advised her that the appeal was not received within 60 days of the mailing of the SOC or within the remainder of the one-year period from the date of mailing of the notice of the determination being appealed (whichever is the later).  It also advised the appellant of her appellate rights.  In response, the appellant perfected a timely appeal.  Of note, an SOC setting forth the timeliness of the appeal with applicable laws and regulations, as well as the reasons and bases for the determination was issued to the appellant.

It is clear that in this case the appellant did not timely file a substantive appeal of the 2010 decision, which denied the appellant's claim for death pension benefits.  The evidence establishes that the RO closed the case as a result of the untimely filing and did not waive its objection to an untimely substantive appeal.  As such, the Board declines to exercise jurisdiction over the appellant's claim.

The Board also points out that no extension for filing a substantive appeal was requested.  As previously noted, an extension for filing a substantive appeal may be granted on motion filed prior to the expiration of the time limit described above.  38 C.F.R. § 20.303.  However, review of the file discloses no correspondence from the Appellant to VA during the appeals window that can be construed as a request for such an extension.  Similarly, the record does not show, and the Appellant has not argued, that VA failed to advise her of the procedures required to perfect an appeal, or that any criteria for consideration of equitable tolling is present.

In the absence of a timely substantive appeal, the petition for appellate review of the issue of entitlement to death pension benefits is declined, and the March 2010 decision on that matter is final.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


ORDER

A substantive appeal having not been timely filed in regard to the March 2010 RO decision that denied entitlement to death pension benefits, the petition for appellate review of that decision is denied. 


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


